          Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 1 of 43 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint


                                UNITED STATES DISTRICT COURT
                                                        for the
                                                                                                5/16/21
                                            Central District of California
                                                                                                          ev


 United States of America

                 v.

 ELVYN ANTONIO RODRIGUEZ,
                                                                  Case No.PM
   aka “ELVYN ANTONIO MENESES-
        RODRIGUEZ,”

                 Defendant(s)


                             CRIMINAL COMPLAINT BY TELEPHONE
                            OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of May 7, 2021 in the county of Los Angeles in the Central District of California, the

defendant(s) violated:

           Code Section                                           Offense Description

           18 U.S.C. § 2114(a)                                    Robbery of a United States Postal
                                                                  Service Letter Carrier

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                  /s/ Kim Granger
                                                                                Complainant’s signature

                                                                           Kim Granger, USPIS Inspector
                                                                                 Printed name and title
 Sworn to before me and signed in my presence.

 Date:                0D\
                                                                                   Judge’s signature
        Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 2 of 43 Page ID #:2

 City and state: Los Angeles, California        Hon. Margo A. Rocconi, U.S. Magistrate Judge
                                                             Printed name and title


AUSA: Solomon Kim x2450
 Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 3 of 43 Page ID #:3



                                AFFIDAVIT

I, Kimberly Granger, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

       1.     I am a Postal Inspector (“Inspector”) with the United

States Postal Inspection Service (“USPIS”) and have been so

employed since July 2014.      I am currently assigned to the Los

Angeles Division, Pasadena Mail Theft and Violent Crimes Team,

which investigates crimes against the United States Postal

Service (“USPS”) and crimes related to the misuse and attack of

the mail system, including theft of United States mail, fraud,

and related activity in connection with access devices

(including credit and debit cards), identity theft, and

counterfeiting of postal keys (referred to as “arrow keys”) and

locks.      Additionally, the Pasadena Mail Theft investigates

violent crimes that occur against postal employees, including

but not limited to, assaults and armed robberies.

                        II. PURPOSE OF AFFIDAVIT

       2.     This affidavit is made in support of a criminal

complaint against, and an arrest warrant for, ELVYN ANTONIO

RODRIGUEZ also known as “ELVYN ANTONIO MENESES-RODRIGUEZ” for a

violation of 18 U.S.C. § 2114(a) on May 7, 2021 (Robbery of a

United States Postal Service Letter Carrier).

       3.     This affidavit is also made in support of an

application for a warrant to search:

              a.   The person of RODRIGUEZ described in Attachment
A-1;
 Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 4 of 43 Page ID #:4



             b.     A grey Chevrolet Malibu bearing Vehicle

Identification Number 1G1ZD5ST8JF255258 described in in

Attachment A-2 (“SUBJECT VEHICLE”); and

             c.     A black Samsung Verizon cellphone bearing IMEI

number 357190101692281 in a black Otterbox case seized by law

enforcement during RODRIGUEZ’s arrest on May 9, 2021 (“SUBJECT

DEVICE”) described in Attachment A-3, all for the items to be

seized described in Attachment B.

     4.      The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

warrants and does not purport to set forth all of my knowledge

of or investigation into this matter.        Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

                  III. PERSON AND PROPERTY TO BE SEARCHED

     5.      The person and property to be searched are RODRIGUEZ’s

person, described in Attachment A-1, which is incorporated

herein by reference; the SUBJECT VEHICLE, described in

Attachment A-2, which is incorporated herein by reference; and

the SUBJECT DEVICE, described in Attachment A-3, which is

incorporated herein by reference.

                          IV. ITEMS TO BE SEIZED

     6.      The items to be seized are the evidence, fruits, and
instrumentalities of violations of 18 U.S.C. § 2114(a) (Robbery


                                       2
 Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 5 of 43 Page ID #:5



of a United States Postal Service Letter Carrier); 18 U.S.C.

§ 1951 (Hobbs Act Robbery); 18 U.S.C. § 111 (Assault on a

Federal Officer or Employee); 18 U.S.C. § 924(c) (using,

carrying, and brandishing a firearm in furtherance of a crime of

violence); 18 U.S.C. § 1708 (Mail Theft) 18 U.S.C. § 1704

(Possession of Postal Key) 18 U.S.C. § 1344 (Bank Fraud); 18

U.S.C. § 1029 (Access Device Fraud); 18 U.S.C. § 1028A

(Aggravated Identity Theft); and 18 U.S.C. § 371 (conspiracy),

as described more fully in Attachments B, which is incorporated
herein by reference.

                    V. SUMMARY OF PROBABLE CAUSE

     7.    Between April 30, 2021 and May 8, 2021, a team of

robbers or, in two cases, a single robber (who matches the

description of RODRIGUEZ) committed four separate armed

robberies of postal carriers.      In each incident, one of the

robbers pointed a weapon appearing to be a gun at the USPS

letter carrier and demanded personal and USPS property.           During

the robberies, the following items, among others, were stolen:

U.S. Mail, USPS keys, USPS mail tub(s), and the USPS letter

carrier’s personal property.      Surveillance footage from one or

more of the robberies shows a person resembling RODRIGUEZ

getting out of the getaway vehicle moments before one or more of

the robberies take place.

     8.    On and in between May 5, 2021 and May 8, 2021,

surveillance footage shows RODRIGUEZ using credit/debit cards

stolen from these USPS robberies to make fraudulent purchases at
various stores throughout the San Fernando Valley.          The


                                       3
 Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 6 of 43 Page ID #:6



surveillance footage appears to depict one or more of

RODRIGUEZ’s distinctive tattoos as well as the Dallas Cowboys

hat worn by the robbery suspect in one or more of the robberies.

     9.      On May 9, 2021, RODRIGUEZ was arrested by the Los

Angeles Police Department (“LAPD”) for Driving Car Without

Consent.   RODRIGUEZ was found in possession of the SUBJECT

DEVICE, USPS vehicle keys, two airsoft/BB guns consistent in

appearance with the gun used in one or more of the robberies,

and a stolen credit card from one of the armed robberies.
RODRIGUEZ was subsequently released from custody.

     10.     On May 14, 2021, a person matching RODRIGUEZ’s

description attempted to commit a fifth armed robbery.          During a

struggle between RODRIGUEZ and the mail carrier, RODRIGUEZ

discharged a suspected firearm, causing a powder burn to the

mail carrier’s neck and shirt.      A .40 caliber casing was

recovered at the location of the robbery.        RODRIGUEZ fled the

scene and is currently at large.

                    VI. STATEMENT OF PROBABLE CAUSE

     11.     Based on my training and experience as a Postal

Inspector, my knowledge of this investigation, including my

conversations with victims and witness, surveillance activities,

and review of photographs, witness statements, and my

conversations with other law enforcement agents, I know the

following:




                                       4
 Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 7 of 43 Page ID #:7



       A.    April 30, 2021 – Encino Armed Robbery

       12.   On April 30, 2021, at approximately 4:15 PM, USPS

letter carrier S.P. was robbed at gunpoint in the vicinity of

5630 Lindley Avenue, Encino, California, while delivering mail.

       13.   Inspector Barry interviewed victim S.P. who stated the

following:

             a.   On April 30, 2021, S.P. delivered mail to 5630

Lindley Avenue, Encino, California, when he noticed a red pickup

truck parked on Lindley Avenue.       Suspect-1 approached from the
passenger side of the truck, ran up to S.P., and said, “Give me

the mail.”    S.P. dropped the stack of mail he was holding.

Suspect-2 then approached S.P. from the driver’s side of the

truck while holding a black handgun in his left hand near his

hip.   Suspect-2 pointed the gun at S.P.’s stomach, and said

“Give me the key, motherfucker.”       Suspect-2 then grabbed the

keychain attached to S.P.’s beltloop, which included an arrow

key.   While still pointing the handgun at S.P., Suspect-2 said

“Give me the bag.”     S.P. removed his satchel, which contained

two parcels and his Postal scanner, used to scan packages for

delivery, and handed it to Suspect-2.        Suspect-1 went behind

S.P. and attempted to take S.P.’s necklace off, but was

unsuccessful.     Both suspects then got into the truck and fled

the scene.

             b.   The suspects were both Hispanic males in their

early 20’s, thin, and approximately 5’4”.        Both of them were

wearing masks.     Suspect-1 was wearing black shoes, brown pants,




                                       5
 Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 8 of 43 Page ID #:8



and a dark red long-sleeved shirt.           Suspect-2 was wearing brown

pants and a dark grey long-sleeved shirt.

               c.     The pickup truck was a garnet or maroon Chevrolet

pickup truck, in good condition, 2010 model or newer, and had a

license plate possibly ending in “837”.

        14.    Using the GPS location provided by the stolen Postal

scanner, LAPD officers located a red Chevrolet pickup truck

bearing license plate 7T08973 near 6300 Balcom Avenue, Encino,

California.         Officers found the backing of the Postal scanner in
front of the truck’s right tire and the scanner’s battery on the

curb.    A database search of the truck’s Vehicle Identification

Number indicated that the truck was reported stolen.          The

license plate also corresponded to a different car, rather than

the truck.

        15.    Several minutes after the robbery, surveillance

footage obtained from a residence camera near 6300 Balcom

Avenue, Encino, California shows a red pickup truck parking

beside a curb.         Several minutes later, a white four-door sedan

speeds down the residential street and parks next to the pickup

truck.       One or more people from the truck can then be seen

getting out of the truck and getting into the white sedan.

        B.     May 1, 2021 – Stolen Chevy Malibu 8PAB258

        16.    On May 1, 2021, LAPD officers responded to a report of

a stolen vehicle in Northridge, California.          Officers met and

interviewed C.M. who told officers that at approximately 6:45 PM

she left her 2018 grey Chevrolet Malibu bearing plate number
8PAB258 and Vehicle Identification Number 1G1ZD5ST8JF255258 (the


                                         6
 Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 9 of 43 Page ID #:9



“SUBJECT VEHICLE” or “Stolen Malibu”) running for approximately

one minute in front of while she delivered food to residents.

C.M. then heard a car door slam, turned to where her Malibu was

parked, and noticed that the car was missing.         C.M. ran out to

street and saw her Malibu being driven away.

        17.   Surveillance footage from a nearby residence camera

from around the time of the vehicle theft shows a white four-

door sedan stop parallel to C.M.’s Malibu.        One or more suspects

then get out of the white sedan, enter C.M.’s Malibu, and drive
away.    The white four-door sedan also then drives away.         The

white four-door sedan is similar in appearance to the white

four-door sedan observed on April 30, 2021.

        18.   Using law enforcement databases, I reviewed images of

the Stolen Malibu.      The Malibu is a dark grey 4-door sedan with

tinted windows.

        19.   Based on my review of the evidence pertaining to the

additional armed robberies of USPS letter carriers described

more fully below, the Stolen Malibu appears to be the getaway

car that RODRIGUEZ and others use to commit the robberies.

        C.    May 5, 2021 – North Hills Armed Robbery

        20.   On May 5, 2021, at approximately 4:50 PM, USPS letter

carrier K.J. was robbed at gunpoint in the vicinity of 16400

Labrador Street, North Hills, California, 91343, while

delivering mail.

        21.    I interviewed K.J. who stated the following:

              a.   On May 5, 2021, K.J. completed his postal route
and returned to his USPS Long Life Vehicle (“LLV”), which was


                                       7
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 10 of 43 Page ID #:10



parked at the corner of Gothic Avenue and Labrador Street in

North Hills, California.     While at the back of his LLV, three

suspects wearing masks approached K.J. on foot.         Suspect-1 said,

“Give me everything, give me your wallet.”        Suspect-1 pointed a

taser or handgun, black in color at K.J.        K.J. said “Are you

joking?” Suspect-2 said, “Shut up, fuck you, give me your

wallet, give me everything.”      When K.J. told them that he didn’t

have anything, Suspect-2 pushed him to the ground.          While on the

ground, Suspect-3 approached the back door of the LLV and
removed the vehicle key.     Suspect-3 entered the driver side door

of the LLV and took several pieces of mail, a USPS scanner, and

an arrow key.    Suspect-3 also took K.J.’s personal property

which included his backpack, lunchbox, wallet, credit cards,

driver’s license, insurance cards, and personal keys.          The

suspects ran away towards Gothic Avenue, got in their vehicle,

and drove away.

           b.     The suspects appeared as follows:

                  i.    Suspect-1: Male Hispanic, approximately 5’5”

to 5’6”, 140 to 150 pounds, and in “good shape,” wearing a black

shirt and black mask.

                  ii.   Suspect-2: Male Hispanic, approximately 5’5”

to 5’6”, 140 to 150 pounds, and in “good shape,” wearing a white

shirt and black mask.

                  iii. Suspect-3:   Male Hispanic was “a little

taller and skinner” than Suspect-1 and Suspect-2, wearing a blue

shirt and black mask.




                                       8
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 11 of 43 Page ID #:11



              c.     The vehicle was a blue or black sedan, possibly a

Chevy Cruze and recalled the first number of the license plate

as 8.

              d.     The weapon was a black firearm or a taser.

        22.   Surveillance footage from a nearby residence near the

time of the robbery shows a grey Chevy Malibu, matching the

appearance of the Stolen Malibu, park at a curb across the

street from K.J.’s LLV.       The three suspects get out of the

Malibu and approach K.J. while he is behind his LLV.          After
several minutes, the suspects run back toward the Malibu with a

box of mail and then drive away.

        23.   On May 6, 2021, I interviewed I.O., who saw the

robbery of K.J. from his vehicle.        I.O. said he drove past K.J.

in his minivan and saw three people guarding K.J. I.O.’s

daughter was in the vehicle and began recording with her iPhone,

which shows two suspects standing next to the LLV. I.O. turned

his vehicle around and saw a suspect running away from K.J. with

mail.    I.O. stated the suspects entered a dark blue or grey 4-

door sedan.        I.O. followed the vehicle southbound on Gothic

Avenue towards Plummer Street, but eventually lost sight of it.

        24.   On May 6, 2021, I interviewed A.C., who observed the

robbery of K.J. as he was sitting in front of his garage.             A.C.

saw someone talking to K.J. and then pushing K.J.          He saw men

running away from K.J. with mail.        K.J. eventually stood up and

said, “call 911.”        After the robbery, A.C. saw the Chevy Malibu

speed past his residence.




                                        9
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 12 of 43 Page ID #:12



     25.   On or about May 10, 2021, I reviewed video footage

from several residences near the location of the robbery that

show the Malibu drive past the residences after the robbery.

     26.   Based on my review of the above surveillance footage,

I believe the Chevy Malibu used on the day of the robbery is the

Stolen Malibu.

     D.    Fraudulent Use of K.J.’s Credit Card on the Same Day

     27.   Less than two hours later, K.J.’s Citibank credit card

ending in 2236, which was stolen from him during the robbery,
was used at a Target Store located at 8840 Corbin Avenue,

Northridge, California.     Based on my review of Citibank’s

records, I know that card 2236 was used in an attempt to

purchase gift cards worth approximately $830.00.         Based on

records obtained from the Target store, an unidentified

Mastercard ending in 5845 and an unidentified Visa card ending

1351 were also used without success during the purchase.

     28.   At approximately 6:11 PM, surveillance footage from

the Corbin Avenue Target on May 5, 2021 shows a Hispanic male

wearing a mask at the cash register for several minutes

attempting to make a purchase.      At approximately 6:15 PM, the

same Hispanic male exits the store.         The male can be seen

wearing a backwards facing black/grey Dallas Cowboy’s baseball

hat, a black t-shirt, and a blue bandana around his face.           The

male also appears to have tattoos on his forearm, one of which

is red in color on his right forearm.

     29.   Based on my review of booking photographs taken of
RODRIGUEZ after his arrest on May 9, 2021, which show his


                                       10
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 13 of 43 Page ID #:13



tattoos, one of which is a red smiley face on his right forearm,

and the physical appearance of the suspect in the other

robberies described below, including the wearing of a black/grey

Dallas Cowboy’s baseball hat, I believe the subject in the

Target surveillance footage is RODRIGUEZ.

        E.     May 7, 2021 – Van Nuys Armed Robbery

        30.    On May 7, 2021, at approximately 3:20 PM, USPS letter

carrier A.G. was robbed at gunpoint in the vicinity of 14614

Runnymede Street, Van Nuys, California, while delivering mail.
        31.    Inspector Barry interviewed A.G. who stated the

following:

               a.   On May 7, 2021, A.G. delivered packages to 14620

Runnymede Street in Van Nuys, California, and then returned to

his LLV, which was parked at 14614 Runnymede Street.          While A.G.

was standing at the back of his LLV, the suspect approached

A.G., said “Hey bro”, and pulled out a black handgun, which he

pointed at A.G.      The suspect then concealed the gun under his

shirt while still pointing it at A.G. and said “Give me what you

got.”    A.G. handed mail to the suspect, and the suspect said

“Give me your keys.”      The suspect grabbed A.G.’s keychain

attached to his beltloop and attempted to pull it off.          A.G.

told the suspect “Relax bro”, unbuckled his belt, detached the

chain, and gave the suspect an arrow key, a Modified Arrow Lock

key, and keys to get into apartment complexes on his route. The

suspect said, “Give me your wallet”, and A.G. handed him his

wallet.       The suspect ran away to his vehicle, got into the
driver’s seat, and fled the scene.


                                       11
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 14 of 43 Page ID #:14



             b.   The suspect was a thin Hispanic male,

approximately 5’6” to 5’7”, approximately 130 to 150 pounds, in

his early 20s, with short hair on the sides and tattoos on his

forearms.    The suspect was wearing black basketball style

shorts, a black t-shirt, a black baseball hat, and a black

facemask.    The handgun was black and was possibly a Glock.

             c.   The vehicle was a newer model dark blue Chevrolet

Malibu with tinted windows, no front license plate, and a back

California license plate beginning with “8H.”
             d.   A.G.’s wallet contained, among other items, his

American Express credit card, his Bank of America debit card,

and his Chase credit card.

     32.     Video footage from a nearby residence camera at around

the time of the robbery shows a dark Grey Chevy Malibu, matching

the description of the Stolen Malibu, park in front of a

residence.    A lone male then gets out of the driver side of the

Malibu and walks down the street out of the camera’s vantage

point.    The male is wearing a black backwards facing baseball

hat, black t-shirt, black shoes, white socks, and black shorts

with a large white logo on the bottom left side of the shorts.

Several minutes later, the male sprints back towards the Malibu

and then drives away.

     33.     Based on my review of the above surveillance footage,

and the surveillance footage described more fully below, I

believe the male is RODRIGUEZ, and the Malibu is the Stolen

Malibu.




                                       12
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 15 of 43 Page ID #:15



        F.    Fraudulent Use of A.G.’s Credit Cards on the Same Day

        34.   Based on my review of A.G.’s debit and credit card

transaction records, the suspect from the May 7, 2021 robbery

began using A.G.’s stolen cards to make several fraudulent

purchases, just minutes after robbing A.G.

        Surveillance from ARCO Gas Station

        35.   Footage from the ARCO Gas Station – AM/PM located at

14903 Victory Boulevard, Van Nuys, California, which is less

than two miles away from the location of the robbery, revealed
the following:

              a.   At approximately 3:33 PM, a grey Chevy Malibu,

matching the appearance of the Malibu seen during the robbery of

A.G., pulls up next to a gas pump.       A person matching the

appearance of the suspect responsible for the robbery of A.G., a

Hispanic male wearing a black/grey backwards facing Dallas

Cowboys’ baseball hat (the same one as that seen on the Target

surveillance footage just hours after the May 5, 2021 armed

robbery of K.J.), black t-shirt with a red and white ADIDAS

logo, black shoes, white socks, and black shorts with a large

white Under Armour logo on the bottom left side of the shorts,

gets out of the Malibu.     The suspect has a visible tattoo on his

right calf with a circular shape, which matches the tattoo seen

on RODRIGUEZ’s right calf (a wolf behind a circular moon

silhouette) from his booking photo after his arrest on May 9,

2021.    The suspect then goes to the pump and uses A.G.’s Bank of

America debit card to make a purchase.        (Below I have included a




                                       13
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 16 of 43 Page ID #:16



screen shot from the ARCO surveillance footage followed by a

photo of RODRIGUEZ’s leg taken at the time of his arrest.)




                                       14
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 17 of 43 Page ID #:17



           b.    The subject then enters AM/PM and attempts to

withdraw money from an ATM.      Footage from inside of the ARCO Gas

Station shows the suspect with a tattoo on his right forearm,

matching the tattoo seen on RODRIGUEZ’s right forearm (the word

“Marlene” encircled by a rosary bead necklace of a cross) from

his booking photo after his arrest on May 9, 2021.          (Below I

have included a screenshot from the ARCO surveillance footage

followed by a photo taken of RODRIGUEZ’s arm at the time of his

arrest.)




                                       15
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 18 of 43 Page ID #:18




           c.    The Malibu exits the gas station parking lot at
approximately 3:37 PM.     Surveillance footage clearly shows the

Malibu bearing California license plate 8PAB258, which matches

the license plate for the Stolen Malibu.




           d.    Based on the Chevy Malibu seen during the May 7,

2021 robbery and the one seen at ARCO gas station just minutes
later, and the physical appearance of the suspect from the May


                                       16
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 19 of 43 Page ID #:19



7, 2021 robbery compared to RODRIGUEZ, I believe RODRIGUEZ was

the one who robbed A.G. on May 7, 2021 using the Stolen Malibu

as the getaway vehicle.

     Surveillance from Big 5 Sporting Goods Store

     36.    After RODRIGUEZ leaves the gas station, surveillance

footage from a Big 5 Sporting Goods Store located at 17019

Ventura Boulevard, Encino, California shows RODRIGUEZ, along

with another unidentified female, enter the store at

approximately 4:00 PM and purchase several items at the
register.

     37.    Sales records obtained from the Big 5 store from May

7, 2021 shows that RODRIGUEZ used A.G.’s American Express credit

card to purchase $381.74 worth of merchandise.         One of the items

RODRIGUEZ fraudulently purchased was a pair of ADIDAS camouflage

shorts.    As described more fully below, the suspect responsible

for the armed robbery of another USPS letter carrier H.M., just

a day later on May 8, 2021, was also wearing camo shorts.

     Surveillance from AutoZone

     38.    About half an hour later, at approximately 4:37 PM,

surveillance footage from an AutoZone Store located at 18824

Sherman Way, Reseda, California, about a mile away from the

MetroPCS, shows RODRIGUEZ making a purchase and exiting the

store.




                                       17
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 20 of 43 Page ID #:20




     39.   Sales records obtained from the AutoZone show that

RODRIGUEZ used A.G.’s Chase credit card to purchase merchandise
totaling $87.23, one of which included a “Move Over Sunscreen”

(item number 001073015 GRP-762).

     40.   A search for the item on AutoZone’s website results in

the following depiction of the item

(https://www.autozone.com/sun-heat-protection/sunscreen/pilot-

move-over-sunscreen-decal/1073015_0_0):




     41.   This is the same decal that can be seen on the

windshield of a Chevy Malibu just minutes after the May 8, 2021

robbery described below occurs.

     Surveillance from It’s All Good House of Kabab

     42.   After going to Big 5, RODRIGUEZ is seen on

surveillance footage from a nearby restaurant, It’s All Good

House of Kabab (6800 Reseda Boulevard, Reseda), parking in front

of the restaurant, getting out of the Malibu, and then returning

a while later to the Malibu to drive away.
     Surveillance from MetroPCS


                                       18
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 21 of 43 Page ID #:21



        43.   At around the same time, at approximately 4:44 PM,

surveillance footage from a MetroPCS store located at 6800

Reseda Boulevard, Reseda, California shows RODRIGUEZ enter the

store and looking around at phones.         When interviewed, one of

the MetroPCS employees working that day stated that RODRIGUEZ

attempted to purchase an iPhone and a case, and he told the

employee he was “buying it for his girl.”         RODRIGUEZ presented a

credit card as a form of payment for $382.30 worth of

merchandise, and when asked to provide a form of identification,
he gave the employee a driver’s license, which listed a first

name matching that of A.G.

        44.   The MetroPCS employee described RODRIGUEZ as a

Hispanic male, approximately 5’7”, with has a circular shaped

tattoo on his right lower leg.

        G.    May 8, 2021 – North Hills Robbery

        45.   On May 8, 2021, at approximately 3:19 PM, USPS letter

carrier H.M. was robbed at gunpoint in the vicinity of 10030

Densmore Ave., North Hills, California, 91343 while delivering

mail.

        46.   When interviewed, H.M. stated the following:

              a.   On May 8, 2021, H.M. parked his LLV at 15815

Stare Street, North Hills, California 91343.         H.M. was

delivering mail when he observed a vehicle pull up to the

opposite side of the street.      The vehicle was a metallic blue,

possibly a Lexus or Nissan.      H.M. did not notice emblems on the

vehicle but it looked “sleek” with tinted windows.          The driver
of the vehicle came out “fast” with an unknown object wrapped in


                                       19
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 22 of 43 Page ID #:22



his hand.     The suspect approached H.M. and said, “Give me your

money fool,” “hurry up,” and “give me your money.”          The suspect

went on to say, “hurry up, I’m going to shoot you.”          H.M. handed

the suspect his wallet, and the suspect said “your keys, your

keys.”     H.M. offered him an arrow key.     H.M. also gave the

suspect his phone when the suspect demanded it.         The suspect

told H.M. to enter his phone’s PIN number, which H.M. did.            The

suspect then ran away, got into the vehicle, and drove away.

             b.   The suspect was a Hispanic male in his late 20s
to early 30s, with a Puerto Rican accent.        The suspect was thin,

approximately 150 to 160 pounds, and approximately 5’10”.           The

suspect had “ink” on his arms.      The suspect was not wearing a

shirt, but was wearing green camouflage cargo shorts, which

appear to match the description of the shorts RODRIGUEZ

purchased at a Big 5 store moments following the May 7, 2021

robbery.    The suspect was wearing a face cover, either a gaiter

or bandana, and a hat, which was forward facing with a black

bill.     The suspect was wearing white “clean” shoes, which may

have had red on them.

             c.   The gun was chrome in color with a white fabric

around it.

             d.   The suspect took H.M.’s arrow key, personal cell

phone, small brown wallet containing various credit/debit cards,

driver’s license, USPS badge, and library card.         No mail was

stolen.    Among the credit/debit cards stolen were H.M.’s

Citibank debit card, Bank of America credit card, and U.S.
Postal Credit Union debit/credit card.


                                       20
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 23 of 43 Page ID #:23



     47.    A review of the camera from a residence located on

Stare Street in North Hills, California, near the area of the

robbery shows, at approximately 3:07 PM on May 8, 2021, just

minutes before the robbery, a dark grey Chevy Malibu with yellow

coloring on the windshield and dark tinted windows driving down

street.    The appearance of the Chevy Malibu in the footage

matches that of the Stolen Malibu and the Malibu vehicles from

the May 5, 2021 and May 7, 2021 robberies.        Based on my

investigation of the May 8, 2021 robbery, I believe the vehicle
used in May 8, 2021 robbery was captured on the footage just

before the robbery occurred.      It should be noted that Stare

Street, turns into Densmore Ave.




                                       21
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 24 of 43 Page ID #:24



        H.    Fraudulent Use of H.M.’s Credits Cards on the Same Day

        48.   Shortly following the robbery, H.M.’s various cards

were used to make several fraudulent purchases.

        Surveillance from Exxon Gas Station

        49.   Surveillance footage from an Exxon gas station located

at 17011 Lassen Street, Northridge, California, which is less

than two miles away from where the robbery took place, shows

what appears to be a Chevy Malibu with dark tint at the gas

pump.    A male wearing a mask exits the driver’s side of the
Malibu and is wearing dark colored shorts, a black baseball hat,

and a white t-shirt with a logo on the chest.         H.M.’s Citibank

card was used to make a purchase at the gas station.          The

subject is seen entering the driver’s side of the Chevy at 3:16

PM.

        Surveillance from G and E Smoke Shop

        50.   Several minutes later, at approximately 3:24 PM,

surveillance footage from G and E Smoke Shop located at 8513

Reseda Boulevard, Northridge, California, which is less than

four miles away from the Exxon gas station, shows a dark grey

Chevy Malibu with tinted windows and a “MOVE OVER” sticker,

matching the one purchased by RODRIGUEZ on May 7, 2021, on the

windshield park in front of the smoke shop.         A male exits the

driver’s side of the Malibu and enters the Smoke Shop.




                                       22
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 25 of 43 Page ID #:25




     51.   Surveillance footage from inside of the smoke shop

shows the male wearing green camouflage shorts, matching those

purchased by RODRIGUEZ at a Big 5 store a short while after the

May 7, 2021 robbery, a white t-shirt with a log on the chest, a

backwards facing Volcom baseball hat, and a grey neck gaiter.

The male has visible tattoos on his forearms.         One of the

tattoos on his left forearm resembles the tattoo on RODRIGUEZ’s

left forearm (a “Santa Murte” tattoo depicting a skull) seen in

his booking photos from his arrest the next day on May 9, 2021.

(A photo of the male inside of the smoke shop and RODRIGUEZ’s

tattoo taken at the time of his arrest are depicted below.)




                                       23
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 26 of 43 Page ID #:26




                                       24
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 27 of 43 Page ID #:27



        52.   Records obtained from the smoke shop shows that the

male used H.G.’s Citibank card to purchase $186.40 worth of

merchandise.

        53.   Based on my review of booking photographs of

RODRIGUEZ along with images of his tattoos, I believe the

subject in the May 8, 2021 video surveillance is RODRIGUEZ.           I

also believe RODRIGUEZ is wearing the ADIDAS camouflage shorts

purchased with A.G.’s stolen credit card at Big 5 on May 7,

2021.
        54.   Based on my review of the above surveillance footage I

believe the suspect vehicle is the stolen Malibu.

        Surveillance from Galaxy Auto Body and Towing

        55.   Several minutes later, at approximately 3:31 PM,

surveillance footage from Galaxy Auto Body and Towing located at

8956 Reseda Boulevard, North Hills, California, shows a grey

Chevy Malibu with dark tint and a “MOVE OVER” windshield sticker

enter the parking lot of the Outlet.        The Malibu then parks in

front of the Outlet, and a male exits the driver’s side of the

Malibu wearing a mask.      Based on my review of the footage, the

“MOVE OVER” sticker appears to be the same sticker purchased

with A.G.’s stolen credit card from AutoZone on May 7, 2021.

        Surveillance from the Outlet

        56.   On May 11, 2021, I reviewed video surveillance from

the Outlet located at 8970 Reseda Boulevard, North Hills,

California and learned the following:

              a.   Surveillance footage shows a Hispanic male
wearing dark colored shorts, a white t-shirt with a logo on the


                                       25
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 28 of 43 Page ID #:28



chest, a light-colored gaiter, and a black baseball hat at the

register.   The subject has visible tattoos on both his forearms.

The subject is seen with a credit card in his hand and is

observed handing the store employee the credit card. The subject

then signs the receipt after the credit card is swiped on the

terminal.   The subject then exits the store.

            b.   The receipt is dated May 8, 2021 with a time-

stamp of 3:42 PM.    The name printed on the signature line is

H.M. with a blue-ink signature above the line.
     Surveillance from Big 5 Sporting Goods Store

     57.    On May 11, 2021, I reviewed video surveillance from

Big 5 located at 9120 Reseda Boulevard, North Hills, California

and learned the following:

     58.    Surveillance footage time-stamped 4:04 PM shows a

Hispanic male wearing a black backwards facing baseball hat,

white t-shirt with blue logo and dark colored shorts making a

purchase.

     59.    I reviewed the transaction history and learned the

subject purchased the following:

            a.   Item number 6763403, with a description of:

Crosman P1 CO2 BB Pistol, can be located on the WWW with the

following internet address:

https://www.big5sportinggoods.com/store/details/crosman-p1-co2-

bb-pistol/0350102020020 which provides a description of this

product as a BB Gun Air Pistol and the following photograph:




                                       26
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 29 of 43 Page ID #:29




                 i.    Item number 0782649, with a description of

Crosman CO2 Cartridges – 5-pack, used for an airgun rifle.

                 ii.   Item number 3244076, with a description of

Daisy Premium-Grade BB’s 2400 count.

                 iii. Item number 5865662, with a description of:

JanSport Backpack.

     60.   Based on my review of the above surveillance footage,

I believe the suspect is RODRIGUEZ.

     I.    May 9, 2021 – Arrest of RODRIGUEZ

     61.   On May 10, 2021, I spoke with LAPD Robbery Homicide

Detective Corey Farell (“Detective Farell”) and he informed me

of an arrest that may be associated with the recent string of

USPS letter carrier armed robberies.        I requested the arrest

report which he provided and learned the following:

           a.    On May 9, 2021 at approximately 12:40 AM LAPD

officers were patrolling the area of Tobias Avenue and Keswick

Street in Van Nuys California and observed an older model grey

Honda Civic driving westbound on Keswick Street from Tobias
Avenue following an older model purple van.         Officers approached


                                       27
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 30 of 43 Page ID #:30



the Honda from the rear on Keswick Street and observed a rear

license plate of 4NRS82l.      Officers conducted a DMV license

plate want and warrant via their car computer.         As they were

waiting for the warrant return, the Honda pulled over to the

right side of the curb on Tobias Street and was then turned off.

After the vehicle was turned off, officers observed a male

Hispanic (later identified as RODRIGUEZ) exit the vehicle from

the driver's side door and walk westbound on Tobias Street

towards the purple van.     As the RODRIGUEZ approached the van,
the DMV want and warrant return on license plate 4NRS82l as a

reported stolen vehicle to a 1998 grey two-door Honda Civic.

           b.    With officer’s knowledge of the suspect being

inside the reported stolen vehicle, they voiced commands and

took RODRIGUEZ into custody without further incident.          There

were no other occupants inside the vehicle.         RODRIGUEZ was

arrested for violation of California Vehicle Code 1085l(a)-

Driving Car Without Consent.

           c.    Incident to arrest, Officer Abiva searched

RODRIGUEZ and located a glass pipe with bulbous end containing a

burnt residue resembling methamphetamine in his left front pants

pocket and a clear plastic baggie containing a crystal-like

substance resembling methamphetamine in his right front pants

pocket.   Officer Reyes also recovered a BB gun resembling a

Beretta 92 FS Handgun from RODRIGUEZ's front waistband.

           d.    Officers attempted to contact the registered

owner to pick up the vehicle at scene, but were unsuccessful.




                                       28
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 31 of 43 Page ID #:31



            e.   Under impound storage authority (California

Vehicle Code 22651(c) - Stolen/Embezzled Vehicle), officers

conducted a vehicle inventory search of the Honda where several

items were booked as evidence.

            f.   Inside the vehicle, officers also observed the

ignition of vehicle punched/damaged and several shaved keys

(commonly used to steal vehicles) were recovered throughout the

vehicle.

            g.   While at the scene, Officer Hefflefinger advised
RODRIGUEZ of his Miranda rights and RODRIGUEZ waived his rights.

RODRIGUEZ stated that a female inside a purple van paid him

twenty dollars to drive the Honda Civic for her since it was in

a manual transmission.

     62.    I reviewed the inventory list and images of items

seized from the Honda and I learned the following items were

seized:

            a.   A black Samsung Verizon cellphone bearing IMEI

number 357190101692281 in a black Otterbox case (“the SUBJECT

DEVICE”);

            b.   A set of keys with a gold medallion printed with

“3314212” and “4361”;

            c.   A key printed “USPS DO NOT DUPLICATE X3057”;

            d.   A USPS Federal Credit Union Visa card in the name

of H.M.;

            e.   Miscellaneous keys;

            f.   One unknown black colored AirSoft/BB Gun and;
            g.   One Crosman BB Ca. 4.5MM Model CFAMP1.


                                       29
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 32 of 43 Page ID #:32



        63.   On May 13, 2021, I reviewed booking photographs of

RODRIGUEZ and identified the following tattoos:

              a.    “Santa Murte” depicting a skull on his left

forearm;

              b.    A red smiley face with black X’s for eyes on the

back of his right forearm;

              c.    The word “Marlene” encircled by a rosary bead

necklace with a cross;

              d.    A character with a gas mask and hat on his right
hand;

              e.    A skull on the back of his right bicep; and

              f.    A wolf behind a circular moon silhouette on his

right calf.

        J.    RODRIGUEZ Linked to USPS Robberies

        64.   Based on my review of law enforcement reports,

conversations with other law enforcement agencies, and my own

knowledge of the investigation, I am aware of the following:

        65.   On or about May 10, 2021, USPS confirmed the keys with

a gold medallion printed with “3314212” and “4361” belonged to

K.J.    These keys were removed from the LLV during the robbery on

May 5, 2021.       Furthermore, K.J. was assigned to Route 4361 and

LLV 3314212 on May 5, 2021.

        66.   The USPS Federal Credit Union Visa card in the name of

H.M. was stolen from H.M. on May 8, 2021 and used in numerous

fraudulent transactions to include Big 5.

        67.   The Crosman BB Ca. 4.5MM Model CFAMP1 was listed on
the receipt for Big 5.       Based on my review of the LAPD images


                                       30
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 33 of 43 Page ID #:33



and images from Big 5, it appears this is the same BB gun

purchased using H.M.’s stolen credit card on May 8, 2021.

        K.     May 14, 2021- RODRIGUEZ Robs and Shoots at R.C. in Los
               Angeles, California

        68.    On May 14, 2021, at approximately 3:23 PM, USPS letter

carrier R.C. was robbed at gunpoint in the vicinity of 2202

Greenfield Avenue, Los Angeles, California, while delivering

mail.

        69.    Based on my conversations with law enforcement agents
I learned the following:

               a.   On May 14, 2021, at approximately 3:23 PM, USPS

letter carrier R.C. was delivering mail to 2202 Greenfield

Avenue, Los Angeles, California.       While in the yard of the

residence, R.C. was approached by a Hispanic male approximately

5’6” with a black bandana, tattoos on his arms, with shaved
hair.    The suspect pointed a gun, suspected to be a firearm, at

R.C. and a struggle ensued.       The suspect discharged the gun in

the direction of R.C. causing a powder burn to his neck and

shirt.       During the struggle, a black/grey colored baseball hat

with the Dallas Cowboys logo fell off the suspect and was later

recovered by LAPD.      A .40 caliber casing was also recovered by

LAPD at the location of the robbery.

               b.   R.C. was transported to a local hospital for

medical treatment.

        70.    On May 14, 2021, I reviewed video surveillance from a

residence in the vicinity of 2202 Greenfield Avenue, Los
Angeles, California and learned the following:



                                       31
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 34 of 43 Page ID #:34



             a.   Video surveillance time-stamped 3:12 PM shows a

dark grey Chevy Malibu with dark tinted windows.

             b.   Based on my review of the above surveillance

footage, I believe the Chevy Malibu is the Stolen Malibu.

     71.     On May 14, 2021, Detective Farell provided me with a

still image of the baseball hat recovered during the scuffle.

The image depicts a black/grey baseball hat with the Dallas

Cowboy’s logo with a silver sticker on the brim.

     72.     Based on my review of this still image, I believe the
Dallas Cowboy’s baseball hat is the same hat worn by RODRIGUEZ

on the following dates:

             a.   May 5, 2021 – Target

             b.   May 7, 2021 – ARCO/AM-PM

     73.     Based on the description of the suspect provided by

R.C., the stolen Malibu and the Dallas Cowboy’s baseball hat, I

believe the suspect who robbed R.C. is RODRIGUEZ.

   VII. TRAINING AND EXPERIENCE REGARDING THE SUBJECT OFFENSES

     74.     Based on my training and experience, and information I

have obtained from other law enforcement officers, I know the

following:

             a.   Individuals involved in armed robberies and

burglaries often maintain books, records, receipts, notes,

ledgers, bank records, money orders, and other papers relating

to the planning and execution of the offense.         The

aforementioned records are often maintained where the subject

involved with the offense has ready access to them, such as the
robber’s person, homes, and vehicles, and other locations from


                                       32
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 35 of 43 Page ID #:35



which the subject had planned the robbery.        Such records are

also often stored on the robber’s cellular phones, smart phones,

laptop computers, and other digital devices.

             b.     Individuals involved in armed robberies often

keep their weapons (including firearms, airsoft guns, and

tasers) in various places including on their person, inside

their homes, and inside their vehicles, including borrowed or

stolen vehicles used to commit the crime.

             c.     Individuals involved in armed robberies and
burglaries often store proceeds from their robberies or

burglaries on their person, inside their homes, or inside their

vehicles, including borrowed or stolen vehicles used to commit

the crimes.       Additionally, these same individuals will store

evidence of these proceeds on their digital devices, including

photographs of expensive purchases and pictures of large amounts

of currency.

             d.      Communications between people participating in

the robbery take place by telephone calls and messages, such as

e-mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of routes, targeted vehicles,

relevant locations and tools required for the execution of the

robbery.   In addition, it is common for people engaged in armed

robberies to have photos and videos on their cell phones or

computers of illegal proceeds, as they frequently send these

photos to each other and others to boast about their illicit
endeavors.    Additionally, individuals engaged in burglaries and


                                       33
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 36 of 43 Page ID #:36



robberies often maintain evidence of purchases made with their

proceeds in their vehicles.

             e.   Armed robbers often keep the names, addresses,

and telephone numbers of their coconspirators on their digital

devices, in their homes, and in their vehicles.

             f.   It is common for armed robbers to own multiple

phones of varying sophistication and cost as a method to

diversify communications between associates and

robberies.    These phones range from sophisticated smart phones
using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.

             g.   It is common for armed robbers to steal victims’

cellular telephones to delay law enforcement’s response and

notifying financial institutions of the theft.

     75.     Based on my training and experience and information

obtained from other law enforcement officers who investigate

mail and identity theft, I know the following:

             a.   People who steal mail are often involved in fraud

and identity theft crimes.      These individuals usually steal mail

looking for checks, access devices, other personal identifying

information (such as names, Social Security numbers, and dates

of birth), and identification documents that they can use to

fraudulently obtain money and items of value.         Mail thieves

often retain these items of value from stolen mail in order to




                                       34
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 37 of 43 Page ID #:37



make fraudulent purchases or sell the items to others in

exchange for cash or drugs.

           b.    It is common practice for individuals involved in

mail theft, identity theft, bank fraud, and access device fraud

crimes to possess and use multiple digital devices at once.

Such digital devices are often used to facilitate, conduct, and

track fraudulent transactions and identity theft.          Suspects

often use digital devices to perpetrate their crimes due to the

relative anonymity gained by conducting financial transactions
electronically or over the internet.        They often employ digital

devices for the purposes, among others, of: (1) applying online

for fraudulent credit cards; (2) obtaining or storing personal

identification information for the purpose of establishing or

modifying fraudulent bank accounts and/or credit card accounts;

(3) using fraudulently obtained bank accounts and/or credit card

accounts to make purchases, sometimes of further personal

information; (4) keeping records of their crimes; (5)

researching personal information, such as social security

numbers and dates of birth, for potential identity theft

victims; and (6) verifying the status of stolen access devices.

           c.    Oftentimes mail and identity thieves take

pictures of items retrieved from stolen mail or mail matter with

their cellphones.

           d.    It is also common for mail and identity thieves

to keep “profiles” of victims on digital devices.          Such

“profiles” contain the personal identifying information of
victims, such as names, Social Security numbers, dates of birth,


                                       35
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 38 of 43 Page ID #:38



driver’s license or state identification numbers, alien

registration numbers, passport numbers, and employer or taxpayer

identification numbers.

            e.    It is common for mail thieves, identity thieves,

and individuals engaged in bank fraud, access device fraud, and

identification document fraud to use equipment and software to

print credit and identification cards, to create magnetic strips

for credit cards, to use embossing machines to create credit

cards, to use laser printers to create checks, and to use
magnetic card readers to read and re-encode credit cards.

Software relevant to such schemes can often be found on digital

devices, such as computers.

     76.    Based on my training and experience, I know that

individuals who participate in mail theft, identity theft, bank

fraud, and access device fraud schemes often have co-

conspirators, and often maintain telephone numbers, email

addresses, and other contact information and communications

involving their co-conspirators in order to conduct their

business.   Oftentimes, they do so on their digital devices.

Suspects often use their digital devices to communicate with co-

conspirators by phone, text, email, and social media, including

sending photos.    Individuals engaged in mail and identity theft

often use multiple digital devices.

     77.    Based on my training and experience, I know that

individuals who participate in mail theft often remove or change

the license plates on vehicles to avoid identification by law
enforcement.


                                       36
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 39 of 43 Page ID #:39



        VIII.      TRAINING AND EXPERIENCE ON DIGITL DEVICES

     78.   As used herein, the term “digital device” includes the

SUBJECT DEVICE.

     79.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.     Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.     Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places
where the user may be unaware of them.        For example, recoverable


                                       37
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 40 of 43 Page ID #:40



data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the
device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     80.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it can take a substantial period of time to search a

digital device for many reasons, including the following:

           e.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which




                                       38
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 41 of 43 Page ID #:41



may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           f.    Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     81.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,
which I know from my training, experience, and review of

publicly available materials:

           g.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.          To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           h.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after
a certain number of unsuccessful unlock attempts.          Thus, the


                                       39
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 42 of 43 Page ID #:42



opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.         I do not know

the passcodes of the devices likely to be found in the search.

           i.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress RODRIGUEZ’s thumb- and/or fingers on
the device(s); and (2) hold the device(s) in front of

RODRIGUEZ’s face with his or her eyes open to activate the

facial-, iris-, and/or retina-recognition feature.

     82.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                        IX. REQUEST FOR SEALING

     83.   It is respectfully requested that this Court issue an

order sealing, until further order of the Court, all papers

submitted in support of these applications, including the

application and the complaint and search warrant affidavit.           I

believe that sealing is necessary because the items and

information to be seized is relevant to an ongoing investigation

into criminal conduct involving RODRIGUEZ who is currently at

large and is unaware that he is being investigated.          Disclosure

of the complaint and search warrant affidavit at this time would

seriously jeopardize the investigation, as such disclosure may
provide an opportunity to destroy evidence, change patterns of


                                       40
Case 2:21-cr-00282-DMG Document 1 Filed 05/16/21 Page 43 of 43 Page ID #:43



behavior, or allow flight from prosecution.         Premature

disclosure of the contents of this affidavit and related

documents may have a significant and negative impact on this

continuing investigation and may severely jeopardize its

effectiveness.

                             X. CONCLUSION
     84.   For all the reasons described above, there is probable

cause to believe that RODRIGUEZ violated 18 U.S.C. § 2114(a)

(Robbery of a United States Postal Service Letter Carrier).

     85.   Further, there is probable cause to believe that the

items listed in Attachment B, which constitute evidence, fruits,

and instrumentalities of violations of the Subject Offenses will

be found on RODRIGUEZ’S person, in the SUBJECT VEHICLE, and on

the SUBJECT DEVICE, as described in Attachments A-1 and A-2.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____
                  WK day of
  0D\
_________, 2021.



UNITED STATES MAGISTRATE JUDGE




                                       41
